Wheeler, J.
The statute, (section 4922,) denying costs in patent cases unless disclaimer is entered at the patent-office before commencement of the suit, is, by its terms, applicable only to patents in which the patentee has, in his specification, claimed to be the original and first inventor of substantial parts of the thing patented, of which he was not such inventor. The orator did not abandon the new and expanded claims of his reissue on that ground, but because of his laches in applying for the reissue. The statute, therefore, does not apply to this case. And, as no hearing was had upon the abandoned claims, no other ground for denying costs is made apparent. The decree is therefore signed, without requiring a disclaimer or denying costs.